Case 18-02838        Doc 48     Filed 12/31/18     Entered 12/31/18 17:34:36          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 02838
         Orlando Camacho

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/31/2018.

         2) The plan was confirmed on 07/10/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 09/25/2018.

         6) Number of months from filing to last payment: 8.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-02838              Doc 48        Filed 12/31/18    Entered 12/31/18 17:34:36                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $22,392.00
           Less amount refunded to debtor                              $3,755.67

 NET RECEIPTS:                                                                                          $18,636.33


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $4,310.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $816.03
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $5,126.03

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 AMEX                                    Unsecured      6,000.00            NA              NA            0.00       0.00
 Bank of America                         Unsecured           0.00           NA              NA            0.00       0.00
 Capital One Bank USA NA                 Unsecured      1,050.00            NA              NA            0.00       0.00
 Capital ONE N.A.                        Unsecured         670.00           NA              NA            0.00       0.00
 CBNA                                    Unsecured      2,467.00            NA              NA            0.00       0.00
 Chase Bank                              Unsecured      1,336.00            NA              NA            0.00       0.00
 Chase Card                              Unsecured      7,800.00            NA              NA            0.00       0.00
 Comenity Capital Bank/Paypal Credit     Unsecured      5,279.00       4,500.27        4,500.27           0.00       0.00
 Discover Bank                           Unsecured      5,477.00       5,623.33        5,623.33           0.00       0.00
 Ford Motor Credit Corporation           Secured       22,461.00     22,460.89        22,460.89     13,289.63     220.67
 Illinois Tollway                        Unsecured         214.00           NA              NA            0.00       0.00
 Impact Cash USA                         Unsecured           0.00        790.00          790.00           0.00       0.00
 Internal Revenue Service                Priority            0.00          0.00            0.00           0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         596.00        628.57          628.57           0.00       0.00
 Maxlend                                 Unsecured      1,000.00            NA              NA            0.00       0.00
 Merrick Bank                            Unsecured      1,938.00       2,938.19        2,938.19           0.00       0.00
 Midland Funding LLC                     Unsecured      3,404.00       3,404.35        3,404.35           0.00       0.00
 Navient Solutions INC                   Unsecured           0.00           NA              NA            0.00       0.00
 Resurgent Capital Services              Unsecured         675.00        675.55          675.55           0.00       0.00
 Resurgent Capital Services              Unsecured      1,450.00       1,452.08        1,452.08           0.00       0.00
 Resurgent Capital Services              Unsecured      4,111.00       4,111.66        4,111.66           0.00       0.00
 Resurgent Capital Services              Unsecured      9,536.00     15,470.78        15,470.78           0.00       0.00
 Sofi Lending Corp Personal Loan         Unsecured     53,680.00     53,680.16        53,680.16           0.00       0.00
 Syncb/Amazon                            Unsecured      5,198.00            NA              NA            0.00       0.00
 TD Bank USA NA                          Unsecured           0.00           NA              NA            0.00       0.00
 United States Dept Of Veteran Affairs   Unsecured           0.00      8,413.76        8,413.76           0.00       0.00
 USAA Federal Savings                    Unsecured      5,864.00       6,002.92        6,002.92           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-02838        Doc 48      Filed 12/31/18     Entered 12/31/18 17:34:36             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $22,460.89         $13,289.63           $220.67
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $22,460.89         $13,289.63           $220.67

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                            $107,691.62               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $5,126.03
         Disbursements to Creditors                            $13,510.30

 TOTAL DISBURSEMENTS :                                                                     $18,636.33


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
